 LOCAL 112, ORNAMENTALIRONWORKERSLocal 112, International Association of Bridge,Struc-tual and Ornamental Ironworkers,AFL-CIO (0.Frank Heinz ConstructionCo., Inc.)andWesley R.Bantz and William J. Welch and Carpenters LocalUnionNo. 183,affiliated with United Brotherhoodof Carpenters and Joiners of America,AFL-CIO.Case 38-CD-47December21, 1970DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Wesley R. Bantz and William J.Welch, members of Carpenters Local Union No. 183affiliated with United Brotherhood of Carpenters andJoiners of America, AFL-CIO (hereinafter calledMillwrights), onMay 12, 1970, alleging that Local112, International Association of Bridge, Structuraland Ornamental Ironworkers, AFL-CIO (hereinaftercalled Ironworkers), has violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activitywith an object of forcing or requiring O. Frank HeinzConstructionCo., Inc., an employer performingconstruction work at the Pabst Brewing Companyplant in Peoria Heights, Illinois, to assign the work ofmoving two machines, from locations adjacent totheir intended bases onto such bases, to employeesrepresentedby the Ironworkers rather than toemployees represented by the Millwrights.A hearing was held before Hearing Officer James B.Ruyle on June 25 and July 6, 1970. All partiesappeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. The rulings of the Hearing Officer madeat the hearing are free from prejudicial error and arehereby affirmed. The Ironworkers and the Mill-wrights have filed briefs in support of their positions,and they have been duly considered.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Board makesthe following findings:iThe Ironworkers has also filed two posthearing motions In view ofour disposition of this proceeding, it becomes unnecessary to consider theIronworkers motion to dismiss After carefully considering the Ironworkersmotion for disciplinary action, we have concluded that the profferedI.THE BUSINESS OF THE EMPLOYER401The parties stipulated, and we find, that O. FrankHeinz Construction Co., Inc., (herein called theEmployer), is and has been at all times material hereinan Illinois corporation engaged in business as ageneral contractor,with an office and place ofbusiness at Peoria, Illinois, and that during 1969 theEmployer purchased materials and supplies fromoutside the State of Illinois costing more than $50,000,which were thereafter shipped into that State. Accord-ingly, we find, as the parties have stipulated, that theEmployer is engaged in commerce within the meaningof the Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theIronworkers and the Millwrights are labor organiza-tions within the meaning of the Act.III.THE DISPUTEA.Background and Facts of the DisputeInaboutOctober 1969, the Employer beganperforming certain remodeling and construction workat the Pabst Brewing Company plant at Peoria,Illinois, employing various laborers and mechanicsincluding ironworkers and millwrights. The Employerthen, and at all times material herein, had collective-bargaining agreements with the Ironworkers and theMillwrights which bound the parties to submit theirjurisdictional disputes to the National Joint Board forthe Settlement of JurisdictionalDisputes (hereincalled the Joint Board) and to abide by the proceduresand decisions of that tribunal. The Unions are alsobound by the constitutions of the Internationalunions with which they are affiliated.Part of the Employer's contract work, designatedjob 23, involved dismantling of old bottle line 4, andinstallation of a new bottle line 4 in its place. Thebottling line under construction, when completed,would utilize new machinery and some used machin-ery from old line 4. Two pieces of the used machinery,one called an "uncaser" and the other a "flap opener,"are involved in the present dispute. Sometime prior toMay 4, 1970, both of these machines were moved bythe ironworkers to a position about 15 to 20 feet fromthe incomplete concrete bases where they wereeventually to be placed.Several weeks before May 5, 1970, the date uponwhich two machines were to be moved to their bases,evidence does not warrantthe initiation of proceedings under Section102 44 of the Board's Rules andRegulations and Statements of Procedures,Series 8,as amended187 NLRB No. 55 402DECISIONSOF NATIONALLABOR RELATIONS BOARDtheMillwrights business agent notified the Employ-er's superintendent, Clyde Atkins, that he wouldwithdraw carpenters and millwrights from the Pabstproject if millwrights were not assigned the work ofmoving the uncaser and flap opener from theirtemporary resting places to the bases upon theircompletion Prior to their arrival at such temporarylocation, the two aforementioned machines had beenmoved, solely by the ironworkers, from place to placeto faciliate progress of the plant remodeling work.This included, as noted above, their movement to theposition 15 to 20 feet from their intended bases. Thereissome,although inconclusive, indication in therecord that prior to this threat, the Employer haddetermined that the Ironworkers would perform thefinal placement. After the above conversation, how-ever, the Employer made an assignment of the workto the Millwrights, as noted below.On May 4, 1970, the Employer's superintendentinformed the respective stewards of the Millwrightsand the Ironworkers that all work involving the finalmovement of the two machines to their bases,placement thereupon, and final alignment, wasassigned to the Millwrights. Thereafter on May 4, theIronworkers business agent, Palmer, learned of theEmployer'swork assignment to the Millwrights,apparently from the Ironworkers steward.On May 5, about 5 of Employer's ironworkers and17 of its millwrights reported for work at the Pabstplant. Palmer arrived at the plant about 7:40 a.m.,accompanied by about 20 Ironworkers members notemployed by the Employer. Thomas Atkins, theironworkersforeman,informedSuperintendentClyde Atkins that the Employer's ironworkers wouldmove the two disputed machines to their bases. Theuncaser was then promptly moved onto its base by theEmployer's ironworkers under the direction of theirforeman, while the Employer's millwrights, and theIronworkersmembers brought to the project byPalmer, looked on. The flap opener was similarlymoved to its completed base on May 14 or 15 byironworkers.The Employer, on the morning of May 5, sent atelegram to the Joint Board advising it that the workofmoving the uncaser and flap opener had beenassigned by the Employer to the Millwrights, but wasactually performed by the Ironworkers. The telegramrequested that "BOTH CRAFTS BE DIRECTEDTO PROCEED WITH THE WORK AS ASSIGNEDPENDING PROCESSING OF DISPUTE IN AC-CORDANCE WITH ESTABLISHED PROCE-DURES." On May 6, 1970, the Chairman oftheJoint Board sent telegrams to J. H. Lyons,General President of the Ironworkers, and to theEmployer. The telegram sent to Lyons requested himtodirect the Ironworkers Local to adjust anycontinuing jurisdictional dispute directly or to processthe work assignment complaint in accordance withprocedural rules of the Joint Board.Thereafter, charges alleging violation of Section8(b)(4)(D) of the Act were filed with the RegionalOffice of the Board by two members of the Mill-wrights.Within 10 days of the filing of such charges,the Ironworkers submitted to the Regional Officecopies of the constitutions of the two competingunions, establishing that they were bound to submitwork assignment disputes to the Joint Board, andcopies of the contracts between the Employer and thetwo unions, indicating that the Employer had similar-ly agreed to be bound by Joint Board procedures.Subsequently, the Regional Office issued a notice ofhearing under Section 10(k).On June 12, the Employer sent a telegram to theJoint Board which read as follows: "NLRB HASSCHEDULED 10(k) HEARING ON THE WORKASSIGNMENT DISPUTE ON PABST. THERE-FORE OUR MAY 5, 1970, TELEGRAM SHOULDBE DISREGARDED."B.TheWork in DisputeThe work in dispute consists of the movement of thetwo machines (the "flap opener" and the "uncaser")onto their completed bases from temporary restingplaces approximately 15 to 20 feet therefrom, wherethey had been moved by the ironworkers prior tocompletion of their bases.C.The Contentions of the PartiesThe Millwrights contends that the Joint Board hasno authority to determine the present work assign-ment dispute, despite the fact that all the partiesherein are bound by constitution and/or contract toabide by its procedures and decisions. The Mill-wrights bases its contention on an alleged oralagreement between the Millwrights and IronworkersInternationals that they would not submit suchdisputes to the Joint Board unless the involvedcontractor so requested. Because the Employer, onJune 12, 1970, sent to the Joint Board a telegramrequesting that its earlier submission of the dispute onMay 5, 1970, be disregarded, the Millwrights arguesthat the oral agreement is now operative. Millwrightsfurther contends that the Employer's assignment to itof the disputed moving work, on May 4, 1970, wascorrect because, according to a line of Joint Boarddecisions dating back to February 1968, followingdelivery of machinery to a place adjacent to itsinstallation point, any further rigging, as well as finalalignment of the machine, is work properly assignedto Millwrights.Ironworkers contends that all parties to the presentwork assignment dispute are, by virtue of the LOCAL 112, ORNAMENTALIRONWORKERScontracts of the respective labor organizations withthe Employer, bound to abide by the procedures anddecisions of the Joint Board, and that the Employer'sattempt to withdraw the dispute from that tribunal onJune 12, after previously submitting it on May 5, wassimply responsive to the Board's decision to assertjurisdiction at that time.Ironworkers further contends that it originally wasassigned the disputed work when the Employercommenced activities at the Pabst plant and that theassignmentwould not have been changed to Mill-wrights had not officials of that Union threatened towithdraw millwrights and carpenters from the Pabstproject in order to procure the work. Ironworkers alsoclaims that, according to area practice and the pastpractice of the Employer on the Pabst project,as wellas the Ironworkers own construction of Joint Boarddecisions, the disputed work was properly performedby ironworkers.D.Applicability of the StatuteSection 10(k) of the Act directs the Board to hearand determine the dispute out of which Section8(b)(4)(D) charges have arisen,unless,within 10 daysafter notice that such charges have been filed, theparties to the dispute submit to the Board satisfactoryevidence that they have agreed upon a method for itsvoluntary adjustment.There are in evidence in this case current collective-403bargaining contracts binding the Employer, theMillwrights, and the Ironworkers to the proceduresand decisions of the Joint Board. This evidence wassubmitted to the National Labor Relations Board intimely fashion under Section 10(k), within 10 daysafter the filing of the Section 8(b)(4)(D) charges.Accordingly, we find that the labor organizations hereinvolved and the Employer have agreed upon amethod for the voluntary adjustment of the presentwork assignment dispute, within the meaning ofSection 10(k), and that this Board should honor themethod agreed to by the parties.2 Even if we were toentertain the contention of the Millwrights that theconstitutional and contractual obligations of the twounions have been superseded by an oral agreementnot to submit disputes to the Joint Board except whenthe concerned contractor so requests, it is clear thatthe exception would apply on these facts. TheEmployer clearly desired to have the Joint Boarddetermine the dispute in the first place, and merelywithdrew its request for Joint Board interventionwhen this Board assumed jurisdiction of the cause.Accordingly, we shall quash the notice of hearingissued herein.ORDERIt is hereby ordered that the notice of hearing issuedin this proceeding be, and it hereby is, quashed.2Local 1, IBEW, AFL-CIO (SundermeyerPaintingCo, Inc),155 NLRB968